359 U.S. 25 (1959)
AHO
v.
JACOBSEN.
No. 36.
Supreme Court of United States.
Decided March 2, 1959.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIRST CIRCUIT.
George J. Engelman and Harry Kisloff for petitioner.
Paul R. Frederick for respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment is vacated and the case is remanded to the District Court for retrial on the admiralty side, Romero v. International Terminal Operating Co., 358 U.S. 354, in light of Kermarec v. Compagnie Generale Transatlantique, 358 U.S. 625.